Exhibit STOCK PURCHASE AND SALE AGREEMENT THIS STOCK PURCHASE AND SALE AGREEMENT (the "Agreement") is made and entered into as of June 30th, 2007 (the "Effective Date"), jointly and severally by and among UNITED MINE SERVICES, INC., an Idaho Corporation of 1,STE. D, COEURD D'ALENE, IDAHO 83814, and (hereinafter the "Buyer"), and GREG S. STEWART and JENNY L. STEWART, husband and wife of P.O. Box 1275 Pinehurst, Idaho, 83850 (hereinafter collectively the "Seller"). RECITALS WHEREAS, Seller owns all of the issued and outstanding shares of capital stock in Stewart Contracting Inc., an Idaho corporation ("Company"); and WHEREAS, Buyers desire to purchase from the Sellers, and the Sellers desire to sell to Buyers, all of the outstanding capital stock of the Company (the “Company Stock”), in consideration of the Purchase Price (hereinafter defined), upon the terms and subject to the contingencies and conditions set forth herein; and WHEREAS, upon closing of this Stock Purchase and Sale Agreement, Seller shall provide Buyers with a one (1) year Lease to the real property presently used by the Company. Real property is located at 202 S. Division Street in Pinehurst Idaho. Lease will begin on November 1, 2007 NOW, THEREFORE,in consideration of the respective representations, warranties, agreements, and conditions hereinafter set forth, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Purchase and Sale of Shares. 1.1 Purchase and Sale. On or before June 30th, 2007 (the "Closing Date") and upon the terms and subject to the conditions of this Agreement, the Sellers shall sell to Buyers, and Buyers shall purchase from the Sellers, all of the issued and outstanding shares of Company Stock (the "Shares"), free and clear of all liens and encumbrances. 1.2 Purchase Price for Stock. The aggregate purchase price payable by Buyers to the Sellers in consideration for the sale of the Shares shall be Two and one half Million Dollars ($2,500,000.00) (the "Stock Purchase Price"). Purchase will be in the form of a stock for stock transaction. Seller will receive from Buyer Five Million (5,000,000 Shares) valued at $0.25 per share of United Mine Services, Inc. and an additional $1,250,000 payable in stock or cash at the discretion of the Buyer in exchange for 100% of the shares of Stewart Contracting Inc. (1,000 Shares). Remaining balance will accrue interest at a rate of 6% APR until paid off. Buyer shall make minimum monthly payments to Seller in the amount of 10,000 US until balance is paid. If additional payments are made in stock, the share price will be based on the average traded closed share price for the 90 days prior to the issuance of stock. The time period to pay off the balance owed is 36 months from the date of this agreement. The parties acknowledge that Buyer has deposited with Sellers stock in the amount of Two Hundred and Fifty Thousand Shares (250,000 Shares), as a non-refundable earnest money ("Earnest Money") to be applied as a down payment to the Purchase Price at Closing. If all contingencies are satisfied and this transaction proceeds to the Closing Date, the remaining balance of Four Million Seven Hundred and Fifty Thousand Shares (4,750,000) shall be paid at the Closing Date. In the event that this transaction shall not close for any reason, Seller's shall retain the full Earnest Money and without obligation to refund any portion thereof to Buyers. 2.Purchase and Sale of Real Property. 2.1 Lease. Upon the Closing Date hereof Sellers lease the Real Property to Buyers on the terms and conditions of that Lease, attached hereto as Exhibit “A” which Lease shall contain among its provisions, a provision providing Buyer with an option for the sole and exclusive right to purchase at the end of the Lease term Sellers' Real Property, should the Sellers choose to sell, free and clear of all liens and encumbrances. 3.Representations and Warranties of Buyers. Buyers hereby represent and warrant to the Sellers as follows: 3.1 Organization, Standing and Corporate Power. The Buyers, severally, are corporations duly organized, validly existing and in good standing in the State of Idaho, and have sufficient assets and sources of funds from which will be paid the Purchase Price for the Shares. 3.2 Compliance with Applicable Laws. Buyers, jointly and severally, are in compliance with all laws, regulations, rules and governmental orders applicable to it. 3.3 Litigation. Buyers, severally, are not subject to any judgment, injunction, order or arbitration decision, and there is no litigation or administrative proceeding pending or threatened against the Buyers. 3.4 Investment. The Buyers are acquiring the Shares for investment for its own account, and not as a nominee or agent, and not with a view to, or for resale in connection with any distribution thereof. The Buyers understand the Shares have not been, and will not be, registered under the Federal and State Securities Acts by reason of a specific exemption or exemptions from the registration provisions of the Securities Acts which depend upon, among other things, the bona fide nature of the purchaser's investment intent and the accuracy of the purchaser's representations as expressed herein. The Buyers further understand that no public market now exists for any of the Shares issued by the Company. 3.5Taxes. Upon the Closing Date, the parties shall elect to end the then current tax year of the Company pursuant to §1377(a)(2) of the Internal Revenue Code of 1986, as amended ("IRC"), to the extent the Company will have two (2) tax years for 2007. Buyers shall be solely responsible for the timely filing of any and all Federal and/or State tax returns pertaining to fiscal year ending December 31, 2007, and due following the Closing Date, which shall be filed in a timely manner. Except as provided for herein, Buyers shall indemnify and hold harmless Sellers from all claims by all taxing authorities with respect to the operations of the Business after the date of Closing. 3.6S Corporate Status.
